     Case 1:20-cv-00825-RJJ-RSK ECF No. 4 filed 09/15/20 PageID.10 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MATTHEW PENALOZA et al.,

                       Plaintiff,                     Case No. 1:20-cv-825

v.                                                    Honorable Robert J. Jonker

UNITED STATES OF AMERICA et al.,

                       Defendants.
____________________________/

                                     ORDER OF TRANSFER

               This is a civil rights action brought by eight federal prisoners under Bivens v. Six

Unknown Named Agents of Fed. Bur. of Narcotics, 403 U.S. 388 (1971). Plaintiffs are presently

incarcerated at the United States Penitentiary (USP) Lee, located in Jonesville, Lee County,

Virginia. The events giving rise to Plaintiffs’ action occurred at that facility. Plaintiffs sue the

United States of America and the following USP Lee officials: Warden J. C. Streeval, Captain

Unknown Kimmerman, Lieutenant B. Parson, Lieutenant M. Hamilton, Unit Manager D. Hughes,

Psychologist Dr. Unknown Bailey, and Medical Staff Member B. Parker.

               In their pro se complaint, Plaintiffs allege that Defendants have subjected them to

living conditions which constitute cruel and unusual punishment. Plaintiffs claim that they have

been denied proper cleaning supplies, sufficient clean clothing, and access to recreation, medical

care, and a law library. Plaintiffs further claim that their toothpaste has expired, so that it is no

longer FDA approved, and that they have been denied a stool or ladder to access the top bunk.

               Under the revised venue statute, venue in federal-question cases lies in the district

in which any defendant resides or in which a substantial part of the events or omissions giving rise
  Case 1:20-cv-00825-RJJ-RSK ECF No. 4 filed 09/15/20 PageID.11 Page 2 of 2




to the claim occurred. 28 U.S.C. § 1391(b). The events about which Plaintiffs complain occurred

in Lee County, Virginia. Defendants are public officials serving in Lee County, and they “reside”

in that county for purposes of venue over a suit challenging official acts. See Butterworth v. Hill,

114 U.S. 128, 132 (1885); O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972). Lee County is

within the geographical boundaries of the Western District of Virginia. 28 U.S.C. § 102(a). In

these circumstances, venue is proper only in the Western District of Virginia. Therefore:

               IT IS ORDERED that this case be transferred to the United States District Court

for the Western District of Virginia pursuant to 28 U.S.C. § 1406(a). It is noted that this Court has

not decided Plaintiffs’ motion to proceed in forma pauperis, nor has the Court reviewed Plaintiffs’

complaint under 28 U.S.C. §§ 1915(e)(2), 1915A, or under 42 U.S.C. § 1997e(c).



Dated:    September 15, 2020                          /s/ Ray Kent
                                                      Ray Kent
                                                      United States Magistrate Judge




                                                 2
